



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Simpson, 2016 ONCA 212

DATE: 20160315

DOCKET: C57114

Feldman, Gillese and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mark Simpson

Appellant

Benjamin Goldman, for the appellant

Shawn Porter, for the respondent

Heard: March 11, 2016

On appeal from the order of Justice E. Libman of the
    Ontario Court of Justice, dated July 11, 2012, dismissing the appeal from the
    convictions entered by His Worship Justice of the Peace P. Kowarsky, dated
    August 5, 2011.

APPEAL BOOK ENDORSEMENT

[1]

Leave to appeal was granted on the issue of law whether the Justice of
    the Peace erred in saying he was
functus officio
before the appellant
    identified himself to the trial court.  On the motion for leave, evidence was tendered
    on behalf of the appellant (not by counsel on this appeal) that he had a
    defence to the charge in that he had valid insurance from BelairDirect at the
    time.

[2]

On this appeal, the Crown has tendered fresh evidence, which we accept,
    that the BelairDirect insurance did not exist.  As a result, the letter of
    insurance dated July 20, 2009 is false.

[3]

In these circumstances, although we accept the Justices
    statement that he was
functus officio
, even if he was incorrect, under
    s. 120(1)(b) of the
Provincial Offences Act
, R.S.O. 1990,

c.
    P.33, the appeal is dismissed as there has been no miscarriage of justice.


